Citation Nr: 0820645	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for heart disability as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and January 2008 decisions 
of the Department of Veterans Affairs (VA) Hartford Regional 
Office (RO) in Newington, Connecticut.

The veteran testified at a hearing before a Decision Review 
Officer at the RO in June 2006 and at a videoconference 
hearing before the undersigned Veterans Law Judge in May 
2008.  A transcript of each hearing is of record.  

The November 2005 rating decision on appeal granted 
entitlement to service connection for PTSD and assigned an 
initial 30 percent disability evaluation from September 1, 
2004.  An October 2006 RO decision increased the veteran's 
initial disability evaluation to 50 percent from September 1, 
2004.  This did not satisfy the veteran's appeal for a higher 
initial rating. 

The issue of entitlement to a higher initial rating for PTSD 
is addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The veteran's heart disability was not caused or permanently 
worsened by his service-connected PTSD.





CONCLUSION OF LAW

A heart disability is not proximately due to or the result of 
the veteran's service-connected PTSD.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
explicit notice that he should submit any evidence in his 
possession that pertains to his claim and notice concerning 
the disability-rating and effective-date elements of the 
claim, by letter mailed in April 2007, before the initial 
adjudication of the claim.  

The record also reflects that the veteran's service medical 
records, pertinent post-service treatment records, and a VA 
medical opinion concerning the etiology of the veteran's 
heart disability have been obtained.  Neither the veteran nor 
his representative has identified any other evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Except as provided in §3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The veteran contends that service connection is warranted for 
his heart disorder on the basis of aggravation caused by his 
service-connected PTSD. 

The evidence contains conflicting medical opinions concerning 
whether the veteran's heart disability has been aggravated by 
his service-connected PTSD.

In a February 2007 letter, the veteran's private 
cardiologist, S.D.K., M.D., expressed his opinion that that 
the veteran's PTSD has exacerbated the symptoms of his 
cardiac disease and has contributed to several 
hospitalizations for decompensated heart failure.  Dr. S.D.K. 
noted that the veteran had been under his care since June 
2006.  

The record also includes a September 2007 opinion of a VA 
physician who has reviewed the claims folder.  He opined that 
the veteran's current heart disorder is more likely than not 
unrelated to his service-connected PTSD.  He noted that the 
veteran first presented with symptoms of a heart disorder 
(diagnosed as myocardial infarction) in April 2004, and added 
that none of the pertinent cardiology medical records 
mentioned any psychiatric symptoms.  He pointed out that the 
veteran's two hospitalizations were in the setting of 
titrating his medication and that the veteran's cardiac 
symptoms have been stable since coming under better control 
with medication.  He stated that the main causes of 
congestive heart failure exacerbations are ischemia, 
infection, infarction, medicine non-compliance, and dietary 
indiscretions.  In his opinion, the exacerbations of the 
symptoms of the veteran's congestive heart failure are very 
likely due to ischemic cardiomyopathy.  He stated noted that 
there is nothing in the pertinent medical-scientific 
literature to suggest that mental disorders lead to heart 
disorders.  He also noted that it had not been established in 
peer review medical literature that psychiatric factors are a 
cause of exacerbations of congestive heart failure.  

Although the Board is sympathetic to the veteran's claim, the 
Board must conclude that the VA medical opinion against the 
claim is more probative than the private medical opinion 
supporting the claim.  The VA physician has properly 
supported his opinion by noting the absence of any notation 
of psychiatric symptoms in the cardiology records and that 
the scientific and medical literature does not support the 
proposition that psychiatric disorders can cause 
exacerbations of congestive heart failure symptoms.  On the 
other hand, the veteran's cardiologist has simply expressed 
an opinion without providing the rationale for the opinion or 
citing any scientific or medical literature supporting his 
opinion.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to service connection for a heart disability as 
secondary to PTSD is denied.


REMAND

The veteran seeks an initial rating higher than 50 percent 
for PTSD.  

In connection with his claim for service connection for PTSD, 
the veteran underwent a VA examination in August 2005.  The 
examiner noted that no records were available for his review 
but that the veteran reported that he had received 
psychiatric treatment at a Vet Center but has since 
discontinued such treatment.  Since the claims folder was not 
reviewed in connection with this examination and it has been 
almost three years since the veteran's last VA psychiatric 
examination, the Board has determined that the veteran should 
be afforded another VA psychiatric examination.  In addition, 
since it appears that additional pertinent VA records are 
available, they should be obtained. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate action to obtain any pertinent 
evidence identified but not provided by 
the veteran.  The records obtained by the 
RO or the AMC should include records of 
the veteran's treatment at the Vet Center 
mentioned but not identified in the August 
2005 VA examination report.

2.  If it is unable to obtain a copy of 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
obtain and submit a copy of the 
outstanding evidence.

3.  Then, the veteran should be afforded a 
VA examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his PTSD.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected PTSD.  In 
addition, the examiner should provide a 
Global Assessment of Functioning (GAF) 
score with an explanation of the 
significance of the score assigned.

To the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
In addition, the examiner should provide 
an opinion with respect to each additional 
acquired psychiatric disorder found to be 
present, if any, whether it represents a 
progression of the previously diagnosed 
PTSD or a separate disorder.  If it is 
determined to represent a separate 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service or was caused or chronically 
worsened by the service-connected 
psychiatric disability.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and in light of 
all applicable legal criteria.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the requisite opportunity to respond 
thereto. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


